In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 16-936V
                                         (not to be published)

*************************
GEORGE M. GAVIN,           *
                           *                                    Special Master Corcoran
                           *
               Petitioner, *                                    Filed: October 17, 2017
                           *
          v.               *                                    Decision; Attorney’s Fees and Costs;
                           *                                    Influenza (“flu”) Vaccine; Guillain-
SECRETARY OF HEALTH        *                                    Barre Syndrome (“GBS”).
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for Petitioner.

Amy Paula Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                           ATTORNEY’S FEES AND COSTS DECISION1

       On August 4, 2016, George Gavin filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleged that he suffered
from Guillain-Barre Syndrome as a result of his September 16, 2013, receipt of the influenza
vaccine. Petition at 1 (ECF No. 1). The parties filed a stipulation for damages on August 3, 2017
(ECF No. 18), which I adopted by decision that same day. ECF No. 19.

       Petitioner has now filed a motion requesting final attorney’s fees and costs, dated October
4, 2017. See ECF No. 25. Petitioner requests reimbursement of attorney’s fees and costs in the

1
 Although this Ruling has been formally designated “not to be published,” it will nevertheless be posted on the Court
of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This means
the ruling will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Ruling in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
combined amount of $13,429.93 (representing $12,552.00 in attorney’s fees, plus $877.93 in
costs). Id. Respondent has represented that she does not object to the sum requested. See Response,
dated Oct. 17, 2017 (ECF No. 26). In accordance with General Order No. 9, Petitioner also
represented that he did not incur any personal litigation expenses in conjunction with this
proceeding.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $13,429.93 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Jeffrey A. Golvash, Esq. of Brennan, Robins & Daly, P.C. Payment of this
amount represents all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the Court SHALL
ENTER JUDGMENT in accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2